Citation Nr: 0203905	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  01-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1964 to May 1973, appealed that decision to the Board and the 
case was forwarded for appellate review.



REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans'Appeals) submitted by the 
veteran in December 2001 in connection with his current claim 
he requested a hearing before a member of the Board sitting 
at the local VA office.  The RO acknowledged the veteran's 
request in a January 2002 letter; however, the claims file 
was forwarded to the Board without the hearing being 
scheduled.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


The veteran should be scheduled for a 
hearing before a Board member sitting at 
the RO at the next available opportunity.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



